


110 HRES 1070 IH: Expressing strong support for Albania,

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1070
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. Pascrell (for
			 himself, Mr. Souder,
			 Mr. Pomeroy,
			 Mrs. Miller of Michigan, and
			 Mr. Engel) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing strong support for Albania,
		  Croatia, and Macedonia to be extended invitations for membership to the North
		  Atlantic Treaty Organization at the April 2008 Bucharest Summit, and for other
		  purposes.
	
	
		Whereas the North Atlantic Treaty Organization (NATO) will
			 hold a Heads of State and Government summit at Bucharest, Romania, in April
			 2008;
		Whereas NATO has successfully defended the territories and
			 interests of its members for more than 50 years and contributed to the spread
			 of freedom, democracy, stability, and peace throughout Europe;
		Whereas Albania, Croatia, and Macedonia have been
			 preparing for NATO membership for more than 8 years since the launch of the
			 Membership Action Plan and are undergoing a historic process of democratic and
			 free market transformation after emerging from decades of occupation;
		Whereas Albania, Croatia, and Macedonia have made
			 important progress toward establishing civilian control of their militaries and
			 demonstrating their ability to operate with the military forces of NATO nations
			 at Alliance standards;
		Whereas Albania, Croatia, and Macedonia continue to make
			 important contributions to the International Security Assistance Force,
			 mandated by the United Nations and operated under NATO leadership, which
			 assists the Government of Afghanistan in extending and exercising its authority
			 and influence throughout Afghanistan to create the conditions for stabilization
			 and reconstruction;
		Whereas Albania, Croatia, and Macedonia have made
			 important improvements in their democratic processes, including—
			(1)embracing ethnic
			 diversity;
			(2)respecting human
			 rights;
			(3)building a free
			 market economy; and
			(4)promoting good
			 neighborly relations;
			Whereas Albania, Croatia, and Macedonia can play important
			 roles in NATO activities in southeastern Europe through their unique
			 geostrategic position and by deterring and disrupting efforts by any party to
			 destabilize the region through violence;
		Whereas NATO conducted military operations against the
			 Federal Republic of Yugoslavia to further the objective of a lasting peace in
			 Kosova;
		Whereas the United States has diplomatically recognized
			 the independence of Kosova and should support the integration of Kosova into
			 international and Euro-Atlantic institutions;
		Whereas lasting stability and security in southeastern
			 Europe requires the military, economic, and political integration of emerging
			 democracies into existing European structures;
		Whereas Article 10 of the North Atlantic Treaty, signed in
			 Washington, DC, on April 4, 1949, states: any other European state in a
			 position to further the principles of this Treaty and to contribute to the
			 security of the North Atlantic area may be granted NATO membership;
			 and
		Whereas the Riga Summit Declaration, issued by NATO in
			 November 2006, reaffirms that NATO remains open to new European
			 members: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 the political independence and territorial integrity of emerging democracies in
			 southeastern Europe are vital to European peace and security and to the
			 interests of the United States;
			(2)recognizes that
			 the expansion of the North Atlantic Treaty Organization (NATO) contributes to
			 the Alliance’s continued effectiveness and relevance;
			(3)supports continued
			 enlargement of NATO to include qualified candidates; and
			(4)supports inviting
			 Albania, Croatia, and Macedonia to join the Alliance at the NATO Summit in
			 Bucharest, Romania, in April 2008.
			
